UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 15, 2013 GENPACT LIMITED (Exact name of registrant as specified in its charter) Bermuda 001-33626 98-0533350 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Canon's Court, 22 Victoria Street Hamilton HM 12, Bermuda (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (441)295-2244 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On February 15, 2013, A. Michael Spence, a member of the Board of Directors of Genpact Limited (the “Company”), notified the Board of his decision not to stand for re-election at the Company’s 2013 annual general meeting of shareholders.The Company expressed its appreciation for Mr. Spence’s service to the Company and the Board, on which he has served as a director since 2005.Mr. Spence serves on the Company’s compensation committee and will continue as a director until the 2013 annual general meeting of shareholders. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENPACT LIMITED Date:February 19, 2013 By: /s/Heather White Name: Heather White Title: Vice President
